Citation Nr: 0218265	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits 
in the amount of $4,802.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION


The veteran had active service from July 1968 to October 
1970.  In August 2001, the Atlanta, Georgia, Regional 
Office (RO) reduced the veteran's Department of Veterans 
Affairs (VA) improved pension benefits based upon his 
previously unreported income.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a 
January 2002 decision of the RO's Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of 
an overpayment of VA improved pension benefits in the 
amount of $4,802.00 upon its finding of bad faith.  The 
veteran was represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  The veteran had active service from July 1968 to 
October 1970.  

2.  On November 22, 2002, the Board was notified that the 
veteran had died on June [redacted], 2002.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
the veteran's claim following his death.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
instant appeal.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot 
by virtue of the veteran's death.  Therefore, it must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 
(2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).  


ORDER

The appeal is dismissed.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

